CHARLES J. SCHUCK, Judge.
The record and stipulations tending to support the instant claim reveal that the facts relied upon by claimant, except as to the amount of the check involved, are identical in all other respects with the facts presented by the claim of Utilities Coal Company, a corporation, v. Department of Unemployment Compensation, decided by this court during the present term.
A check in the amount of $408.25 was mailed to and received by a duly authorized employe at the office of the department in question at Charleston, West Virginia; the check was subsequently fraudulently embezzled and uttered by the said employe and in due course was paid. A *115second payment of the amount set forth in the original check was subsequently made, under protest, to the department, after several requests so to do; and after collection of the judgment by the department from the insurance company involved, the department returned or paid back to claimant the amount of $356.20 leaving a balance of $52.05 unpaid, or the difference between the amount of $408.25 and the amount repaid to claimant, namely $356.20.
For the reasons assigned in the opinion of Utilities Coal Company, supra, which control in determining our conclusion in the instant claim, we find that the claimant is entitled to the sum of $52.05 and accordingly recommend an award in the amount of said sum, fifty-two dollars and five cents ($52.05).